DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/17/2021, with respect to Claims 1-7 and 14-22 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of Claims 1, 4-6, and 20-21 and the 35 U.S.C. 103 rejections of dependent claims has been withdrawn. 
The examiner finds the applicants amendment of allowable subject matter to be sufficient, and therefore the prior art rejection on the record is hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford H. Kraft (708-528-9092) on 4/19/2021.

The application has been amended as follows: 





Claim 3. (original): The capacitive communication system of claim 1, wherein the adjustable capacitance semi-conductor device is a PIN diode.  

Claim 4. (original): The capacitive communication system of claim 1, wherein the detection unit is a microcontroller.  

Claim 5. (original): The capacitive communication system of claim 4, wherein the microcontroller measures the capacitance of the first conductive plate by measuring the decay time of a pulse applied to the transmit signal lead.  

Claim 6. (original): The capacitive communication system of claim 5, wherein the microcontroller establishes a capacitive baseline for the capacitance of the first conductive plate when there is a data low voltage on the transmit signal lead and the second conductive plate is in proximity to the first conductive plate.  

Claim 7. (original): The capacitive communication system of claim 1, wherein the transmitter is installed in a first toy, and the receiver is installed in a second toy.  



Claim 9. (original): The capacitive communication system of claim 8, wherein the first and second transistors are FET transistors, each having a gate, and wherein the transmit signal lead is electrically connected to the gate of the first transistor, and a complement transmit signal lead is electrically connected to the gate of the second transistor.  

Claim 10. (As Previously Presented): The capacitive communication system of claim 9, wherein, both the identical circuits have the receive signal lead electrically connected between the first PIN diode and the second PIN diode, the receive signal lead electrically connected to the detection unit.  

Claim 11. (original): The capacitive communication system of claim 10, wherein either of the identical circuits acts as a transmitter when the receive signal lead is placed in a high impedance state by the detector, and a complementary data signal is applied to the transmit signal lead and the complement transmit signal lead.  



Claim 13. (CANCELLED): 

Claim 14. (As Previously Presented): A capacitive communication system comprising: a transmitter having at least one PIN diode coupled to a first conductive plate, the first conductive plate having a capacitance; a receiver having a detector coupled to a second conductive plate; wherein, the system is constructed so that transmit data is applied to the at least one PIN diode to bias the PIN diode raising the capacitance of the first conductive plate, and to un-bias the at least one PIN diode lowering the capacitance of the first conductive plate; wherein, the detector is constructed to measure the capacitance of the first conductive plate when the second conductive plate is in proximity to the first conductive plate, and wherein, the capacitance of the first conductive plate is modulated either linearly or discretely to transmit information from the first conductive plate to the second conductive plate; and wherein the detector outputs said information by continuously measuring the capacitance of the first conductive plate; wherein the information is transmitted as m-ary amplitude shift keying (ASK) or by amplitude modulation or on-on-off keying (OOK); and, wherein the transmitter and the receiver switch roles causing a link reversal by changing voltages on the transmit signal lead and the complementary transmit signal lead of each, and by changing the impedance on the receive signal lead of each.  


Claim 16. (original): The capacitive communication system of claim 14 wherein the detector is a microcontroller.  

Claim 17. (original): The capacitive communication system of claim 16 wherein the microcontroller baselines the capacitance of the first conductive plate when the capacitance of the first conductive plate is in a lowered state.  

Claims 18-19 (cancelled).  

Claim 20. (As Previously Presented): A method of near-field capacitive communication comprising: at a first location: lowering capacitance of a first conductive plate in a first data state; raising capacitance of the first conductive plate in a second data state; at a second location: detecting the capacitance of the first conductive plate with a second conductive plate in proximity to the first conductive plate; reporting a first data state or a second data state at the second conductive plate; switching roles of transmit and receive between the first and second locations by changing state of at least one signal line at both the first location and the second location.  



Claim 22. (original): The method of claim 20 wherein the lowering or raising of the capacitance of the first conductive plate is controlled by at least one PIN diode.
Allowable Subject Matter
Claims 1-12, 14-17, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a capacitive communication system comprising: a transmitter and a receiver; wherein, the transmitter includes at least one adjustable capacitance semi-conductor device electrically connected to a first conductive plate; and wherein, the adjustable capacitance semi-conductor device changes its capacitance, and causes the capacitance of the first conductive plate to change when a bias voltage is applied to the semi- conductor device; a transmit signal lead and complementary transmit signal lead configured to apply the bias voltage to the semi-conductor device when a data high voltage is applied to the transmit signal lead and a data low voltage is applied to the complementary transmit signal lead, and to remove the bias voltage from the semi-conductor device when a data low voltage is applied to the transmit signal lead and a data high voltage is applied to the complementary transmit signal lead; the receiver having a second conductive plate electrically coupled to a detection unit, the detection unit constructed to measure the capacitance of the first conductive plate when the second conductive plate is in proximity to the first conductive plate; wherein the transmitter and receiver have identical circuits that can switch roles as to transmitter and receiver, the receiver having a receive signal lead constructed to be held in a low impedance state while receiving and a high impedance state during transmitting; and wherein the transmitter and the receiver switch roles causing a link reversal by changing voltages on the transmit signal lead and the complementary transmit signal lead of each, and by changing the impedance on the receive signal lead of each; whereby, a data signal applied to the transmit signal lead is wirelessly transmitted from the transmitter unit to the receiver unit and detected by the detection unit.  (highlighted for emphasis – the transmitter and receiver of the Yoneda do not have identical circuits that can switch roles, and furthermore the references cited on PTO-892 form fail to disclose wherein the receiver has a signal lead constructed to be held in a low impedance state while receiving and a high impedance state during transmitting.)
Claims 2-12 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-12 are too considered as allowed in view of said dependency. 
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose a capacitive communication system comprising: a transmitter having at least one PIN diode coupled to a first conductive plate, the first conductive plate having a capacitance; a receiver having a detector coupled to a second conductive plate; wherein, the system is constructed so that transmit data is applied to the at least one PIN diode to bias the PIN diode raising the capacitance of the first conductive plate, and to un-bias the at least one PIN diode lowering the capacitance of the first conductive plate; wherein, the detector is constructed to measure the capacitance of the first conductive plate when the second conductive plate is in proximity to the first conductive plate, and wherein, the capacitance of wherein the information is transmitted as m-ary amplitude shift keying (ASK) or by amplitude modulation or on-on-off keying (OOK); and, wherein the transmitter and the receiver switch roles causing a link reversal by changing voltages on the transmit signal lead and the complementary transmit signal lead of each, and by changing the impedance on the receive signal lead of each. (highlighted for emphasis – the transmitter and receiver of the Yoneda do not have identical circuits that can switch roles by changing voltage on the transmit signal lead and the complementary transmit signal lead, and furthermore the references cited on PTO-892 form fail to disclose wherein the information is transmitted as m-ary amplitude shift keying (ASK) or by amplitude modulation or on-on-off keying (OOK)).
Claims 15-17 depend upon that of Claim 14, and require all of the limitations of Claim 14, therefore Claims 15-17 are too considered as allowed in view of said dependency. 
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of near-field capacitive communication comprising: at a first location: lowering capacitance of a first conductive plate in a first data state; raising capacitance of the first conductive plate in a second data state; at a second location: detecting the capacitance of the first conductive plate with a second conductive plate in proximity to the first conductive plate; reporting a first data state or a second data state at the second conductive plate; switching roles of transmit and receive between the first and second locations by changing state of at least one signal line at both the first location and the second location highlighted for emphasis – the transmitter and receiver of the Yoneda do not have identical circuits thus fails to teach the switching of the transmit and receive roles between the first and second locations by changing state of at least one signal line at both the first location and the second location).
Claims 21-22 depend upon that of Claim 20, and require all of the limitations of Claim 20, therefore Claims 21-22 are too considered as allowed in view of said dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to near-field communications and more particularly to a near-field electrostatic communications system that can exchange data between devices in close proximity to one-another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858